Citation Nr: 0710003	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 10 
percent, for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for degenerative joint disease of the left knee.


WITNESSES AT HEARING ON APPEAL

Appellant, K.L., and D.W.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which granted service 
connection for degenerative joint disease of the right knee 
and degenerative joint disease of the left knee, and assigned 
a 10 percent evaluation for each knee, effective September 
11, 1998.

The Board remanded the case to the RO for further development 
in March 2006.  The veteran testified at a January 2007 Board 
hearing; the hearing transcript has been associated with the 
claims file.  Unfortunately, an additional remand is required 
in this case prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that in April 2006, a Decision Review 
Officer (DRO) at the RO requested additional development of 
this case.  Specifically, the April 2006 document indicates 
that the veteran was to be scheduled for a VA examination, 
that when the VA examination was completed, the veteran's VA 
outpatient treatment records were to be printed dated from 
April 2004 to the present, and that the case was then to be 
returned to the DRO.  Subsequently, the veteran was afforded 
a VA examination of his knees in May 2006, and additional VA 
outpatient treatment records were printed and added to the 
record prior to transfer of the case to the Board.  However, 
there is no indication that the case was returned to the DRO 
for review, and a supplemental statement of the case has not 
been issued which addresses the additional records including 
the May 2006 VA examination.  Thus, the case is being 
remanded to the RO for initial consideration of the claim in 
light of the new evidence.  See 38 C.F.R. § 19.31(b)(1) 
(2006) (which stipulates that an SSOC will be furnished if 
the RO receives additional pertinent evidence after an SOC or 
most recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board); see also 38 C.F.R. § 19.37 (2006).  
The RO must reconsider the veteran's claim in light of this 
evidence and issue a SSOC to the veteran.

Accordingly, the case is REMANDED for the following action:

The RO should review the case again based 
on any additional evidence to include the 
May 2006 VA examination report.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 
